Citation Nr: 1442182	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left leg and knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1993.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In July 2012, VA received the Veteran's Substantive Appeal concerning the denials of his claims of entitlement to service connection for hypertension, a heart disorder, bilateral hearing loss, and right forehead trauma.  However, a subsequent June 2013 rating decisions granted those claims.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran submitted three VA Forms 21-4142 in January 2009, which give VA the authorization to obtain the Veteran's private and Naval Reserve treatment records pertaining to the disorders on appeal.  Regarding the private treatment authorization, the record contains a medical opinion from Dr. S.L., but there are no treatment records from this physician in the claims file.  Regarding the Naval Reserve records, the Veteran submitted partial copies of these records; however, the record does not appear to be complete.  To date, the AOJ has not made any attempt to obtain the private and Naval Reserve treatment records.  As these records are relevant to the instant claims and have been properly identified, they must be obtained.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); see also 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran was scheduled for VA joints/orthopedic examinations in April 2010 and December 2010.  Prior to his examinations being scheduled, the Veteran informed the AOJ that he was leaving the country in April 2010 and did not know when he would be returning.  The Veteran then failed to report for the VA examinations, as he was not in the country.  VA medical opinions were obtained instead.  In a June 2011 statement, the Veteran then asked to be rescheduled for his VA examinations, as he was out of the country during that time.  To date, the Veteran's VA examination has not been rescheduled and the Veteran has not been afforded an examination, despite VA medical opinions being obtained.  The Board finds that upon remand, the Veteran should be scheduled for a VA joints examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner should be asked to review the prior VA medical opinions and make changes, if any, based on the findings from the physical examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).



	
(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's private treatment records from Dr. S.L., as authorized in the VA 21-4142 Form dated in January 2009.

All attempts to obtain these records must be documented in the claims file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.  The Veteran must be notified if no medical records are located.

2.  Obtain the Veteran's Naval Reserve treatment records as authorized in the VA 21-4142 Forms dated in January 2009.

All attempts to obtain these records must be documented in the claims file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.  The Veteran must be notified if no medical records are located.

3.  Schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his claimed left leg and knee disorder, cervical spine disorder, and right shoulder disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Appropriate diagnoses should be provided, if applicable.

Following the physical examination of the Veteran, the VA examiner is asked to consider the January 2011 VA medical opinions, and make changes, if any, based on the findings of the physical examination.  All opinions must be supported by sufficient rationale.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



